Citation Nr: 1212068	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) due to alleged military sexual trauma.

2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2008, the Veteran presented testimony at a hearing conducted at the Chicago RO before a Decision Review Officer (DRO).  

As will be discussed below, the Board is reopening the claim for an acquired psychiatric disability and the issues of entitlement to service connection for an acquired psychiatric disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2004, the RO denied the claim for service connection for paranoid schizophrenia.  In October 2004, the Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since September 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision that denied service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for an acquired psychiatric disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).





LAW AND ANALYSIS

New and material evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Acquired psychiatric disability 

In February 1978, the Veteran filed a claim for a mental condition.  The Veteran stated "Vet feels service corrupted mind.  Had two breakdowns in 1975 and 1976."  A May 1978 RO decision denied service connection for a nervous condition noting that a review of all of the available service treatment records was negative for a nervous condition.  It was observed that his nervous condition (paranoid schizophrenia) was first noted in January 1975 as too remote in time from service to be related to service.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In June 2004, the Veteran filed a claim for a "mental condition, bipolar, and antisocial."  A September 2004 rating decision denied the claim for paranoid schizophrenia because the evidence submitted was not new and material.  The Veteran was notified of the decision in October 2004.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In September 2005, the Veteran filed a claim for PTSD due to military sexual trauma.  An April 2006 rating decision denied service connection for PTSD because there was no diagnosis of PTSD or evidence to support an in-service sexual trauma.  In an October 2007 rating decision, the RO did not reopen the claim for service connection for paranoid schizophrenia.  

The Board observes that in an October 2007 statement, the Veteran indicated that he did not want to file a claim for paranoid schizophrenia but instead wanted to file a claim for sexual trauma.  

The Board finds that the issue of new and material evidence must first be addressed before the claim is addressed on the merits.  In February 2009, the Court issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that has a direct bearing on this case.  In Clemons, a claim for service connection for PTSD was adjudicated by VA.  However, the record contained diagnoses of other psychiatric disorders to include anxiety disorder, not otherwise specified (NOS) and schizoid disorder.  VA denied the claim because the Veteran did not have a diagnosis of PTSD.

The Court held that, although the Veteran identified PTSD as his claim, the claim could not be limited only to that diagnosis.  The Veteran's claim must be considered a claim for any mental disability that may reasonably be encompassed by factors such as the Veteran's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

The medical evidence shows in this case that the Veteran has been variously diagnosed with paranoid schizophrenia, PTSD, bipolar disorder, schizoaffective disorder, substance abuse, and personality disorders.  He has also essentially indicated that all his post-service psychiatric and substance abuse problems were related to the alleged in-service assault.  Although the Veteran indicated that he is filing a claim for PTSD based on military sexual trauma, he is not competent to attribute the in-service event he allegedly experienced or his current symptomatology to a diagnosis of PTSD.  The evidence reflects that the Veteran was initially diagnosed with paranoid schizophrenia in the mid 1970s; bipolar disorder in the 1980s; drug abuse, bipolar, and schizoaffective disorder in the 1990s; and most recently PTSD, schizoaffective disorder, and bipolar disorder.  The Board concludes that after considering the Veteran's contentions, symptoms described, and evidence submitted in the development of the claim, that the Veteran is essentially contending that he is entitled to service connection for an acquired psychiatric disability (which will encompass all his psychiatric diagnoses) that he relates to his military service.  As this matter has been previously addressed in the May 1978 and September 2004 rating decisions, the matter will be addressed as a claim to reopen.

As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final September 2004 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the September 2004 decision includes, but is not limited to, VA and private treatment records as well as the Veteran's statements.  In April 2006, VA psychiatrist Dr. J.D. submitted the first of several letters indicating that she had treated the Veteran for psychiatric disabilities since November 2005.  Dr. J.D. indicated that the Veteran was being treated for bipolar disorder NOS, combined drug dependence in remission, and personality disorder with borderline and narcissistic features.  The Veteran consistently talked about sexual trauma he experienced in the service involving sexual activity with another man.  Dr. J.D. stated that the Veteran's current symptoms appeared to be linked to the trauma that he experienced in the service.

As noted, the Veteran's claim was previously denied because there was no link between a psychiatric diagnosis and his military service.  In particular, there is now evidence that indicates such a link.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the April 2006 VA record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since September 2004 warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD due to alleged military sexual trauma, is reopened.


REMAND

In October 2006, VA received a release from the Veteran wherein he identified receiving psychiatric treatment at several facilities to include the Manteno Veterans Home (M.V.H.).  In December 2008, VA sent a letter to M.V.H. requesting records for the Veteran.  However, a response from M.V.H. has not been associated with the claims file.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency until VA concludes that the records sought do not exist or that further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  The Board concludes that because a response has not been received from M.V.H. and there is no indication that the records are not available and that the Veteran has been informed of such, a remand is necessary to attempt to obtain these records.  38 C.F.R. § 3.159(e).

During his September 2008 DRO hearing, the Veteran testified that he saw a psychiatrist in the military.  The Board also observes that in his initial February 1978 claim, the Veteran identified seeking psychiatric treatment in November or December 1969 in San Diego.  Although the Veteran's service treatment records have been associated with the claims file, it does not appear that his mental hygiene or clinical records have been requested.  Because there might be additional in-service records that pertain to the Veteran's acquired psychiatric disability claim that have not been associated with the claims file, a remand is necessary.

The record reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for a psychiatric disability since approximately March 1986.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Beginning in April 2006, VA psychiatrist Dr. J.D. has periodically submitted medical opinions indicating that there is a relationship between the Veteran's service and his current psychiatric disabilities.  Although Dr. J.D. has stated that she has treated the Veteran since November 2005 at the Jesse Brown VAMC, no records of this psychiatric treatment have been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because these records have not been associated with the claims file, a remand is necessary to obtain them.

The Board concludes that because additional records have been requested, some of which might contain information pertaining to the claim for a bilateral foot disability, the Board will address this claim following the remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all mental hygiene and clinical records pertaining to treatment for a psychiatric disability during the Veteran's service to include November and December 1969 in San Diego.

2.  Obtain records from the Manteno Veterans Home as identified by the Veteran in his October 2006 release.

3.  Obtain the Veteran's SSA disability records with a disability onset date of March 1986 to include a copy of the decision awarding benefits.

4.  Obtain VA treatment records from the Jesse Brown VAMC pertaining to the Veteran's psychiatric treatment dated from November 2005 to the present to include records authored by Dr. J.D.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


